Citation Nr: 0914411	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-34 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1962 to May 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 decision rendered by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.

The Veteran testified before the undersigned at a hearing in 
March 2009.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  A current bilateral hearing loss disability is related to 
service.

2.  At a March 2009 hearing before the undersigned, and prior 
to the promulgation of a decision in this appeal, the Veteran 
requested withdrawal of his appeal; but only as it pertained 
to entitlement to service connection for tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran, as to the issue of service connection for 
tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

The Board notes that the Veteran has been provided all 
required notice, to include notice pertaining to the 
disability-rating and effective-date elements of his claims. 
In addition, the evidence currently of record is sufficient 
to substantiate his claim for service connection for hearing 
loss. Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2008).

Service Connection 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet.  App. 141. 

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 
3.304(b) (2008).

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  The 
veteran is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "the government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness for wartime service under 
section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  The Court noted that the government may show a lack 
of aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the" 
preexisting condition.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left.  Since 
November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI). In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards.  The pure tone thresholds cited below have been 
converted into ISO units.)

Bilateral hearing loss

The Veteran avers that he is entitled to service connection 
for a bilateral hearing loss disability.    

Service personnel records show he had a military occupational 
specialty (MOS) of jet engine mechanic.  An audiological 
examination was conducted on May 29, 1962 upon entrance to 
active duty service.  The graphed audiogram results were not 
interpreted.  However, the Veteran was noted to have Class 
'B' hearing.   

The next audiological examination, conducted in October 1963, 
shows pure tone thresholds, in decibels (converted to ISO 
units), were: 10 0 20 25 10 at the frequencies of 500, 1000, 
2000, 3,000 and 4000 Hertz for the right ear.  The left ear 
had pure tone thresholds of approximately 10 5 25 55 35 at 
these same frequencies.  The audiogram report indicated that 
the Veteran was exposed to noise in the engine shop.  It was 
also indicated that he wore hearing protection, specifically 
the elastic and/or muff type, either always or frequently.  

An audiological examination conducted in June 1964 showed 
pure tone thresholds, in decibels (converted to ISO units), 
were: 5 0 0 15 0 at the frequencies of 500, 1000, 2000, 3,000 
and 4000 Hertz for the right ear.  The left ear had pure tone 
thresholds of approximately 5 0 15 45 25 at these same 
frequencies.  The audiogram report indicated that the Veteran 
had previously been exposed to noise from gunfire in basic 
training without use of hearing protection.  Current noise 
exposure was reportedly related to his work with the 27th 
Flight Engine Squadron.  It was indicated that he used 
hearing protection always or frequently.  The report shows 
additional ear protection was issued during the examination.

A March 1966 physical examination for separation purposes 
showed pure tone thresholds, in decibels (converted to ISO 
units), were: 5 0 0 15 0 at the frequencies of 500, 1000, 
2000, 3,000 and 4000 Hertz for the right ear.  The left ear 
had pure tone thresholds of approximately 5 0 5 45 25 at 
these same frequencies.  

After service, and in connection with the instant claim, the 
Veteran underwent a VA audiological examination in August 
2005 to determine the nature and severity of his bilateral 
hearing loss.  The examiner reviewed the Veteran's military 
occupational specialty and duties and noted military noise 
exposure from the Veteran being required to work around 
aircraft engines as a jet mechanic.  The examiner also noted 
additional post-service occupational noise exposure as a 
carpenter and plumber.  The Veteran also related recreational 
noise exposure.  

In rendering a professional opinion on whether there was a 
causal nexus between noise exposure in service and a current 
hearing loss, the examiner stated that it was unlikely that 
the current hearing loss was attributable to military 
service.  The examiner interpreted the May 1963 graphed 
audiogram results and determined that there was evidence of 
left ear hearing loss upon entrance into service in 1962.  
The examiner further noted that the separation examination in 
1966 demonstrated bilateral hearing was within normal limits.  
It was also noted that while there was a change at 3000 and 
4000 Hz in the left ear (showing a 10 dB improvement over the 
induction hearing level) this was not a significant 
improvement as a change of 10 dB may be attributable to 
normal test/retest differences.  The VA physician opined that 
the Veteran's hearing did not deteriorate while in service.

In support of his claim, the Veteran provided two opinions 
from a private audiologist.  The private audiologist, in a 
September 2006 statement, opined that "the hearing loss ... 
that is the result of the hearing loss produced by exposure 
to excessive noise as would be encountered on the flight line 
is irreversible, has no effective treatment and would not be 
expected to improve spontaneously."  In a second and similar 
opinion in March 2009, the veteran's treating audiologist 
stated that the Veteran current has a moderately severe 
sensorineural hearing loss, bilaterally.  He reiterated his 
previous opinion, and also stated, in general, that the 
Veteran's daily work on the flight line could have aggravated 
his hearing loss beyond normal progression because of the 
excessive noise above 80 decibels over an extended period of 
time.  

Additionally, the Board has considered the Veteran's 
testimony that his hearing loss began in service and 
continued to progressively worsen after separation.  The 
Board has also reviewed the lay statements submitted by the 
Veteran's family and friends who attest to his long-standing 
hearing difficulties.  Such testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu v Derwinski, 2 Vet. App. at 494- 95 (lay 
person may provide eyewitness account of medical symptoms); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board acknowledges that the evidence of record reveals 
competing opinions with regard to the etiology of the 
Veteran's hearing loss. The Board has considered the 
conflicting opinions and determined that the evidence is in 
equipoise.  Thus, the opinions of the private audiologist 
linking the Veteran's hearing loss to in- service noise 
exposure establish that service connection for a bilateral 
hearing loss disability is in order.

In sum, the Board is satisfied that the evidence supporting 
the claim is at least in equipoise with that against the 
claim. Accordingly, service connection for a bilateral 
hearing loss disability is warranted.

Tinnitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  Withdrawal may be made by the appellant 
or by his or her authorized representative.  Id.  The Veteran 
has withdrawn his appeal on the issue of service connection 
for tinnitus.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review this issue and it 
is dismissed.




ORDER

Service connection for bilateral hearing loss is granted.

The appeal for service connection for tinnitus is dismissed



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


